Citation Nr: 0000403	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for ankylosing 
spondylitis, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1997 and November 1997.  In July 1999 the veteran 
appeared at the Jackson, Mississippi, RO for a 
videoconference before the undersigned, sitting in 
Washington, D.C.  


REMAND

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Therefore, the Department of Veterans Affairs (VA) 
has a statutory obligation to assist him in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Initially, we note that the RO has only considered the issue 
as involving the sacroiliac joint.  However, a VA 
hospitalization from April to May 1997 included X-rays which 
disclosed cervical, thoracic and lumbosacral spine changes 
consistent with ankylosing spondylitis.  In June 1978, the 
veteran was granted service connection for ankylosing 
spondylitis of the sacroiliac joint, based on medical 
findings including X-ray evidence of bilateral sacroiliac 
sclerosing and lumbosacral spine squaring of L-2, 3, 4, 
laboratory studies showing an elevated sedimentation rate and 
positive HLA-B27, and a diagnosis of ankylosing spondylitis.  
Ankylosing spondylitis is a systemic disease.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1566 (27th ed., 1988).  Moreover, it 
is a form of arthritis.  Id; STEDMAN'S MEDICAL DICTIONARY 1656 
(26th ed. 1995).  As such, it is a chronic disease, pursuant 
to 38 C.F.R. § 3.309(a) (1999).  Where a chronic disease is 
service connected, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  
Therefore, the entire disability, ankylosing spondylitis, 
must be rated, according to the affected joints.  

The evidence also discloses that in April 1997, the veteran 
jumped from a second story window, to escape a fire, and 
sustained fractures involving the cervical, thoracic and 
lumbar spinal segments.  However, it is not known to what 
extent the veteran's overall back disability is due to 
ankylosing spondylitis versus the fracture residuals.  For 
instance, a private medical evaluation, performed for the 
Social Security Administration (SSA), in January 1993, 
revealed that the veteran was unable to lie is head back on 
the table, lacking approximately 8 inches, as a result of 
ankylosing spondylitis.  The diagnosis at that time, four 
years before the fractures, was ankylosing spondylitis with 
marked decrease in range of motion of the cervical spine and 
lumbar spine.  Moreover, it is not known whether the 
ankylosing spondylitis played a causal role in the fractures; 
i.e., whether the changes in the orthopedic structure of the 
back due to ankylosing spondylitis led to the fractures.  
Consequently, the veteran must be afforded an examination to 
determine the level of disability due to or caused by 
ankylosing spondylitis.  

Additionally, to assist in the determination, the veteran's 
treatment records, both before and after the 1997 accident 
must be obtained, as well as the SSA records.  See Holoway v. 
Brown, 4 Vet.App. 454 (1993).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  Accordingly, to 
ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the veteran, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto, directly from 
that organization.  These records should 
then be associated with the veteran's 
claims folder.

2.  The RO should request that the 
veteran provide a list containing the 
names, locations, and approximate dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who provided him with 
treatment for a back and/or neck 
disability, including ankylosing 
spondylitis from April 1996 to the 
present time.  After securing necessary 
authorizations, the RO should obtain all 
records so identified.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

3.  After allowing a reasonable time for 
the above requested evidence to be 
received, but regardless of whether any 
additional evidence is received, the 
veteran should be scheduled for a VA 
examination to determine (1) the 
manifestations and severity of ankylosing 
spondylitis of the cervical, thoracic, 
lumbosacral, sacroiliac and any other 
affected joints; (2) whether the 
fractures of the back which occurred in 
April 1997 were causally related to 
ankylosing spondylitis, i.e., whether the 
fractures were due to the bony changes 
resulting from ankylosing spondylitis; 
and (3) the extent, if any, to which the 
manifestations associated with ankylosing 
spondylitis can be dissociated from the 
symptoms attributable to the fracture 
residuals.  Only those symptoms which are 
clearly and solely due to the fracture 
residuals should be identified as such.  
The examination should include all 
necessary tests and studies.  The claims 
file, and a copy of this Remand, must be 
provided to and reviewed by the examiner 
prior to the examination.  For each 
spinal segment, range of motion, pain on 
motion, weakness, fatigability, and any 
other factors affecting functional 
ability, due to or caused by ankylosing 
spondylitis, should be reported.  All 
findings must be reported in detail, and 
the complete rationale for the requested 
opinions should be provided, as such is 
essential to the Board's determination.  
If an opinion as to one of the enumerated 
questions cannot be provided, this should 
be stated, along with the reasons 
therefor.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence, 
including the hearing testimony of July 
1999, and the evidence submitted at that 
time, and rate the veteran's disability 
due to ankylosing spondylitis under the 
appropriate diagnostic codes.  If the 
decision is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




